          Case 1:21-cv-04229-AJN Document 6-1 Filed 05/11/21 Page 1 of 1



                                                                                    5/18/21
                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


D.O.A.,

               Petitioner,
                                                             CASE NO. 21-cv-04229
v.

Thomas DECKER, et al.,

               Respondents.



     ORDER GRANTING PETITIONER’S MOTION TO PROCEED USING INITIALS



       Petitioner’s motion to proceed using his initials is GRANTED.



IT IS SO ORDERED.

Dated: May 18, 2021
New York, New York

                                                  _________________
                                                  United States District Judge
